NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROBERT W. BATES,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                 2016-1831, 2017-1199
                ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:15-cv-00985-CFL, Judge Charles F.
Lettow.
                ______________________

                Decided: July 13, 2017
                ______________________

   ROBERT W. BATES, Fort Lauderdale, FL, pro se.

    ALISON VICKS, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., DEBORAH
A. BYNUM, RYAN MAJERUS.
                 ______________________

 Before LOURIE, MOORE, and O’MALLEY, Circuit Judges.
2                                    BATES   v. UNITED STATES



PER CURIAM.
     Robert W. Bates (“Bates”) appeals from the decision of
the United States Court of Federal Claims (“the Claims
Court”) dismissing his complaint for lack of subject matter
jurisdiction. See Bates v. United States, No. 15-985C,
2016 WL 687878 (Fed. Cl. Feb. 19, 2016). Because the
Claims Court did not err in dismissing the complaint, we
affirm.
                       BACKGROUND
    On June 17, 2008, Bates went to a county hospital in
New Jersey complaining of chest pains and was diagnosed
with atypical chest pain. Id. at *1. Later that day, Bates
went to a different hospital where he was diagnosed as
having had a heart attack. Id.
    Bates later filed suit against the first hospital in New
Jersey state court. During those proceedings his then-
lawyer received expert opinions that the hospital’s staff
had failed to adhere to minimal standards of care. It is
unclear on the record before us how or whether the New
Jersey state case was resolved.
    In 2015, Bates filed a complaint in the Claims Court
alleging medical negligence and discrimination by un-
named defendants. The government moved to dismiss the
complaint on the grounds that the Claims Court lacks
jurisdiction over tort claims and claims against private
parties.
    On February 19, 2016, the Claims Court granted the
government’s motion and dismissed Bates’s complaint for
lack of subject matter jurisdiction. Specifically, the court
concluded that it did not have jurisdiction under the
Tucker Act because such jurisdiction “extends only to
suits against the United States, not ‘private parties.’” Id.
(quoting United States v. Sherwood, 312 U.S. 584, 588
(1941)). The court explained that Bates made no allega-
tions against the United States; instead, the exhibits to
BATES   v. UNITED STATES                                       3



his complaint demonstrated that his claims were against
private parties. In the alternative, the court held that it
also lacked jurisdiction because medical negligence claims
sound in tort.
    The Claims Court then sua sponte raised whether to
transfer the case pursuant to 28 U.S.C. § 1631, but de-
clined to do so. The court explained that transferring the
case would not be in the interest of justice as the com-
plaint failed to state a claim upon which relief could be
granted, Claims Court Rule 12(b)(6), because, inter alia,
the complaint did not identify the defendants. Id. at *2.
    Bates timely appealed to this Court. We have juris-
diction pursuant to 28 U.S.C. § 1295(a)(3).
                           DISCUSSION
    We review the Claims Court’s decision to dismiss a
claim for lack of subject matter jurisdiction de novo.
Waltner v. United States, 679 F.3d 1329, 1332 (Fed. Cir.
2012). A plaintiff bears the burden of establishing juris-
diction by a preponderance of the evidence, Taylor v.
United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002), and
the leniency afforded pro se litigants with respect to mere
formalities does not relieve them of jurisdictional re-
quirements, Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d
1378, 1380 (Fed. Cir. 1987).
    The Tucker Act provides the Claims Court with juris-
diction over claims “against the United States founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). The Claims Court does
not have jurisdiction over suits against “private parties.”
Sherwood, 312 U.S. at 588.
    If the Claims Court “finds that there is a want of ju-
risdiction, the court shall, if it is in the interest of justice,
4                                    BATES   v. UNITED STATES



transfer such action or appeal to any other such court in
which the action or appeal could have been brought at the
time it was filed or noticed . . . .” 28 U.S.C. § 1631.
    Bates argues that the Claims Court should not have
dismissed his complaint for lack of jurisdiction. He con-
tends that “sworn evidence in expert witness” reports and
“deposition” evidence support his claims against doctors
who committed a “civil wrong.” Appellant’s Informal
Br. 1. Bates also argues that the Claims Court applied
the wrong law relating to his “constitutional rights.” Id.
    The government responds that the Claims Court cor-
rectly dismissed the case for lack of subject matter juris-
diction. The government contends that the Claims Court
lacked jurisdiction because Bates’s claims were (1) against
private parties, not the United States; and (2) for medical
negligence, a tort claim.
    We agree with the government that the Claims Court
properly dismissed the case for lack of jurisdiction. As the
Claims Court correctly observed, “the complaint and its
exhibits make no reference to actions of the federal gov-
ernment.” Bates, 2016 WL 687878, at *1. Bates relies on
attachments to the complaint concerning the alleged
negligence of private parties to support his claims. Be-
cause the Claims Court lacks jurisdiction over lawsuits
against private parties, it correctly concluded that it
lacked jurisdiction over Bates’s claims.
     The Claims Court also did not err by declining to
transfer the case pursuant to 28 U.S.C. § 1631. The
Claims Court correctly held that it was not in the interest
of justice to transfer the case because Bates failed state a
claim upon which relief could be granted.
                       CONCLUSION
    We have considered Bates’s remaining arguments, but
find them unpersuasive. For the foregoing reasons, we
BATES   v. UNITED STATES                            5



affirm the Claims Court’s decision dismissing the com-
plaint for lack of jurisdiction.
                           AFFIRMED
                            COSTS.
   No costs.